                             UNITED STATES DISTRICT COURT
                             IN THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                          Plaintiff,

          -against-                                    No.: 20-cr-1707 (KWR)

THOMAS WABNUM,

                      Defendant.




                                   NOTICE OF APPEARANCE

Wayne Baker, of the Law Office of Wayne Baker, formally enters his appearance as co-counsel

with Meredith M. Baker, of the Law Office of Meredith Baker, LLC, representing the defendant

Thomas Wabnum, in the above-referenced action.

Respectfully submitted,

       Wayne Baker
       Wayne Baker, Esq.
       Law Office of Wayne Baker
       Counsel for Defendant Thomas Wabnum

   I hereby certify that I filed the
   foregoing electronically on November
   17, 2020, through the CM/ECF system,
   which caused counsel for the
   Government to be served by electronic
   means, as more fully reflected on the
   Notice of Electronic Filing.
